Citation Nr: 1535604	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression with anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim was remanded in December 2012 and March 2014 for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

The Board notes that, while the RO originally characterized the Veteran's psychiatric claim as one for service connection for depression, the record reflects other psychiatric diagnoses, including adjustment disorder and anxiety.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.  

The Board has reviewed the Veteran's records on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, major depressive disorder, was manifest during service; however, this disorder was found to have resolved prior to discharge.  

2.  A personality disorder/character-behavior disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law, and there is no evidence of any disease or injury superimposed on a personality disorder/character-behavior disorder during service that created any additional psychiatric disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression with anxiety, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, in May 2008 the Veteran specifically acknowledged notice of the evidence and information VA needed to substantiate his claim.  This notice included the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran acknowledged notice of this information in October 2008.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  In an attempt to aid the Veteran, additional attempt was made to obtain private records which might support his claim.  Specifically, in a March 2014 remand, it was requested that the Veteran furnish outstanding private treatment records from 2010 or provide the appropriate authorization for VA to obtain outstanding private treatment records dated since 2010.  Although the Veteran had a full year to respond to the remand request, he did not.  

The Board notes that the Veteran was accorded a VA medical examination in April 2013 which, as detailed below, includes an opinion addressing the etiology of the Veteran's psychiatric disorder.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Contrary to the assertion made by the Veteran's representative in a January 2014 informal hearing presentation, the April 2013 opinion did in fact adequately address the medical questions raised in this case.  The report included an adequate explanation as to why a nexus to service was not established for the Veteran's psychiatric condition.  Further examination or opinion is not warranted.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (West 2014).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The Board notes in this regard that the Veteran has not been diagnosed with a psychosis, as defined under 38 C.F.R. § 3.384 (2014), and that anxiety and depression are not "chronic diseases" as defined under 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.309(a) (2014).  

Congenital or developmental defects, refractory error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  See VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" therefore automatically rebut the presumption of soundness when entering service and, therefore, necessarily are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection [for these type] disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.  

But VA's General Counsel indicated that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Support for this position can be found in VA's regulations, themselves, since sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).  

VA's General Counsel also clarified that a congenital or developmental defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).  

Background

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, claimed as depression and/or anxiety, as such condition first manifested during his period of active duty service and has continued through the present.  Here, STRs reflect that he was evaluated for complaints related to anxiety and depression between March 2008 and July 2008.  Such records indicate an assessment of "rule out anxiety disorder, not otherwise specified" by psychiatry in March 2008, a deferred assessment by psychology in April 2008, and an assessment of depression by primary care in April 2008.  There is also evidence that the Veteran was prescribed Wellbutrin for depression with good results.  

Prior to his separation from service, in June 2008, the Veteran underwent VA psychiatric examination.  The examination report reflects that the Veteran reported a history of depression beginning in April 2008 with almost immediate relief of symptoms upon taking Wellbutrin.  The Veteran indicated that while he had no current complaints, he continued to take Wellbutrin.  The examiner's assessment was major depressive disorder, single episode (in April 2008), full remission.  

Pertinent to this remand, following the June 2008 VA examination, the Veteran sought treatment from his primary care physician (in July 2008), indicating that he had stopped Wellbutrin and had experienced increased anxiety symptoms.  The physician's assessment was adjustment disorder with anxiety; the Veteran was restarted on Wellbutrin.  Post service treatment records show continued treatment by a private primary care physician for depression with anxiety.  The Veteran continued to take Wellbutrin and, in May 2010, began taking fluoxetine for anxiety.  

The Veteran was examined by VA in April 2013.  The examiner reviewed the claims file and examined the Veteran.  It was his opinion that the Veteran suffered from pervasive developmental disorder, not otherwise specified.  The examiner further noted that the Veteran's inservice diagnosis of adjustment disorder and depression, as well as post service diagnosis of depression, represented a continuation of his pervasive developmental disorder that existed long before his military service.  He added that the condition was not exacerbated during service.  For rationale, he stated that his opinion was based not only on clinical evaluation but review of the records, and the Veteran's report of being treated by psychology for years prior to military service.  Moreover, the examiner noted that while three different mental health professionals saw the Veteran in 2008, none opined that the Veteran had a mental health disorder.  

Analysis

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include depression and anxiety, is not warranted.  Although the record reflects past (inservice) reports of anxiety and diagnosis of major depressive disorder, the condition was noted to be a single episode which was in full remission prior to discharge.  Moreover, upon VA examination in 2013, the only disorder diagnosed was a developmental disorder which had been present since before service and was not exacerbated therein.  

Specifically, following a review of the claims folder and evaluation of the Veteran, the April 2013 VA examiner reported that the Veteran's inservice diagnosis of adjustment disorder and depression, as well as his post service diagnosis of depression represented a continuation of pervasive developmental disorder, which had existed "long before" the Veteran's military service and was not made worse by or exacerbated by military service.  He based his opinion on clinical exam, review of the record, and the Veteran's report of being treated by psychology for years prior to military service, and the opinion of three separate mental health professionals who saw the Veteran in 2008 (none of which opined that he had any mental health problem).  

Therefore, the Board finds the probative, competent evidence does not demonstrate that a current acquired psychiatric disorder had its onset during service, was superimposed upon an inservice personality/developmental disorder, or is otherwise related to service.  

Although the Veteran asserts that he has an acquired psychiatric disability that had its onset during active duty, it is well established that a layperson without medical training is not qualified to render a medical opinion concerning the diagnosis or etiology of an acquired psychiatric disability such as a cognitive disorder, generalized anxiety disorder, or depression.  See 38 C.F.R. § 3.159(a)(1) (2014); see Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Board finds that the question of whether the Veteran currently has an acquired psychiatric disorder related to active duty does not lie within the range of common experience or common knowledge.  The record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to a diagnosis or etiology of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include depression and anxiety, or a pervasive developmental disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including depression with anxiety, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


